DETAILED ACTION
	Applicant’s response, filed 4/14/2022, has been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
It is noted that the application has been assigned to a new Examiner in Art Unit 1631.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1, 5, 7-8, and 13-14 are pending.
Claims 2-4, 6, and 9-12 are canceled.
Claims 1, 5, 7-8, and 13-14 are amended.
Claims 1, 5, 7-8, and 13-14 are rejected.



Claim Objections
The outstanding objections to the claims are withdrawn in view of the amendments submitted herein.

Claim Rejections- 35 USC § 112
The outstanding rejections to the claims are withdrawn in view of the amendments submitted herein.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 5, 7-8, and 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention. The instant rejection is newly stated and necessitated by claim amendment. 
Claims 1 recites the limitations of “creating a trait prediction model for predicting a phenotype of a multifactorial trait” and “wherein a phenotype of a trait of an individual predicted with the trait prediction model is assigned to the individual”. However, the claim recites steps only for representing single nucleotide polymorphisms of individuals as a matrix, classifying single nucleotide polymorphisms into categories, calculating a similarity matrix for each category, and applying the similarity matrix to a linear model with trait information. The output of the linear mixed model is interpreted to be “y”, a vector of traits. It is therefore not clear that the performance of the method steps of claim 1 would result in a predicted phenotype. Claims 5, 7-8, and 13-14 are similarly rejected. Clarification via claim amendment is requested.
Claim 5 recites the limitation “creating a trait prediction model using a set of training data according to a method comprising the steps of:”. It is not clear which of the following steps are intended to be included in the method of creating a trait prediction model and which are intended to be included in the method of predicting a phenotype of a trait of an individual. Clarification via claim amendment to clearly indicate which steps are part of which method is requested.
Claim 5 recites the limitations “applying the genomic similarity matrix and a parameter of the genetic architecture to a linear mixed model” and “determining a parameter and a hidden variable of a linear mixed model”. The relationship between the recited linear mixed models is unclear. It is not clear whether the parameter and hidden variable are intended to be determined from the same linear mixed model recited earlier in the claim, or if Applicant intends to determine the parameter and hidden variable from a different linear mixed model. Claims 8 and 13-14 are similarly rejected.
Claim 13 recites the limitation “A non-transitory computer readable recording medium comprising a program that causes the computer to execute”. There is insufficient antecedent basis for the limitation as there is no previous recitation of a computer. It is suggested to amend the claim to recite “A non-transitory computer readable recording medium comprising a program that causes  computer to execute” or similar. Claim 14 is similarly rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 7-8, and 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The instant rejection is maintained from the previous Office Action and any newly recited portions are necessitated by claim amendment. 
The instant claims are directed to computer-implemented methods, the related computer systems and computer readable media for creating a trait prediction model for predicting a phenotype of a multifunctional trait using data of a p single nucleotide polymorphisms linked to a trait of N individuals of an organism. The recited system and computer-implemented process comprises the steps of representing single nucleotide polymorphisms as a matrix, classifying single nucleotide polymorphisms into categories, calculating for each of the categories a similarity matrix, applying the genomic similarity matrix and a parameter of the genetic architecture a linear mixed model, and assigning the predicted phenotype to the individual. 
Therefore, the instant claims expressly recite a series of mental and computational steps that are directed subject matter falling within the judicial exception category of an abstract idea. Further, even though the recited process steps carried out by the claimed system may be performed or executed using a general purpose computer in the form of a "non-transitory computer readable medium comprising a program that causes a computer to execute the method ... ", a "trait prediction system", "a program that causes the computer to execute a method ... ", an "input device", a "computer" and an "output device", the claims still amount to a series of mental, computational, and data analysis steps that remain directed to a judicial exception. The courts have clearly established that such methods directed essentially to a series of algorithmic/mathematical procedures encompasses a judicial exception that falls in the category of an abstract idea:
	“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. "If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory." Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted)." (Precedential CAFC decision: Digitech Image Technologies, LLC. v. Electronics for Imaging, Inc., decided July 11, 2014).
"A claim that directly reads on matter in the three identified categories is outside section 101. Mayo, 132 S. Ct. at 1293. But the provision also excludes the subject matter of certain claims that by their terms read on a human-made physical thing ("machine, manufacture, or composition of matter") or a human-controlled series of physical acts ("process") rather than laws of nature, natural phenomena, and abstract ideas. Such a claim falls outside section 101 if ( a) it is "directed to" matter in one of the three excluded categories and (b) "the additional elements" do not supply an "inventive concept" in the physical realm of things and acts-a "new and useful application" of the ineligible matter in the physical realm-that ensures that the patent is on something "significantly more than" the ineligible matter itself. Alice, 134 S. Ct. at 2355, 2357 (internal quotation marks omitted); see Mayo, 132 S. Ct. at 1294, 1299, 1300. This two-stage inquiry requires examination of claim elements "both individually and 'as an ordered combination."' Alice, 134 S. Ct. at 2355." (Precedential CAFC decision: Buysafe Inc. v. Google Inc., decided September 3, 2014).
The instant claims fail to integrate the claimed judicial exception into a practical application. Practicing the claims only results in an abstract computational modeling of a prediction for a phenotype of a multifactorial trait. Such a result only produces new information and does not provide for a practical application in the realm of physical things and acts, i.e., the claims do not use the information generated by the judicial exception to effect any type of change.
The instant process claims does not recite any data gathering steps of "receiving a biological extraction datum pertaining to a user". Applicant is cautioned that data gathering itself is insignificant pre-solution activity, see iv1PEP § 2i 06.05(g) ("[a]n example of pre-solution activity is a step of gaH1ering data for use in a claimed process.")), that does not apply the abstract idea in a meaningful way, but instead simply "generally link[s] the use of a judicial exception to a particular technological environment or field of use.'' Revised Guidance. 84 Fed. Reg. at 55 (citing MPEP § 2016.0S(h)); see also In re Grams, 888 F.2d 835, 840 (Fed. Cir. 1989) ("The presence of a physical step in the claim to derive data for the algorithm will not render the claim statutory.").
Further, while it is the case that the recited elements of a "non-transitory computer readable medium comprising a program that causes a computer to execute the method ... ", a "trait prediction system", "a program that causes the computer to execute a method ... ", an "input device", a "computer" and an "output device", are tangible, such tangibility is not sufficient to convert the subject matter claimed into a patent eligible claim. As the Supreme Court indicated in Alice, whether a device is "a tangible system (in § 101 terms, a 'machine')" is not dispositive. See 573 U.S. at 224. Resolving the§ 101 inquiry based on such an argument "would make the determination of patent eligibility 'depend simply on the draftsman's art '" Id. (quoting Parker v, Flook 437 U.S. 584,593 (1978)); see also CyberSource, 654 F.3d at 1372 ("[E]ven if some physical steps are required to obtain information from the database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability.").
The instant claims do not recite additional elements that amount to something significantly more than the judicial exception itself. With regard to the recited computer-implemented steps of representing single nucleotide polymorphisms as a matrix, classifying single nucleotide polymorphisms into categories, calculating for each of the categories a similarity matrix, applying the genomic similarity matrix and a parameter of the genetic architecture a linear mixed model, and assigning the phenotype to an individual, the recited use of a general computer elements amount only applying the identified judicial exception by means of a generic computer system. Using generic computer components to perform abstract ideas does not provide the necessary inventive concept. See Alice, 573 U.S. at 223 ("[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.''); see also SAP Am,, Inc. InvestPic, LLC, 898 F.3d 1161, 1163, 1170 (Fed. Cir. 2018) (finding that the invocation of such computers for use in carrying out improved mathematical calculations amounts to recitation of what is well-understood, routine, and conventional).
For these reasons, the instant claims are directed to non-statutory subject matter.

Response to Applicant Arguments
Applicant submits that as the amended claims require assigning a phenotype of a trait to the individual based on the information obtained from the methods recited in the claims, the claims recite a practical application of the information obtained from the computational modeling.
It is respectfully submitted that this is not persuasive. Applicant alleges that “assigning a phenotype of a trait to the individual” represents a “practical application”. However, steps directed to “assigning” in the instant claims are steps that are, themselves, the judicial exceptions and cannot therefore be a practical application of the judicial exception. The courts have made clear that a judicial exception is not eligible subject matter (Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)) if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, it is the additional elements (if any) in the claim that must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible. It is submitted here that the instant claims do not include any additional elements that provide for a practical application. Rather, the “additional element” in the instant claims (see exemplary claim 1) includes only the step of “computer-implemented method”. As set forth above, said elements merely recite a general purpose computer and do not integrate any of the recited judicial exceptions into a practical application, nor do the claims as a whole include any inventive concept beyond well-understood, routine and conventional steps. Heckerman teaches that phenotypes can include disease susceptibility, height, weight, hair color, value of blood pressure measurements, etc. [0022].

Conclusion
No claims are allowed.
The claims appear to be free of the prior art. The closest prior art to Heckerman et al. (US 2014/0066320, IDS 7/30/2018 reference) discloses technologies for performing genome-wide association studies with feature selection methods to identify genetic markers (i.e., classifying the single nucleotide polymorphisms into categories) and analysis to identify causal SNPs to a specified phenotype (abstract). Heckerman teaches linear mixed model which includes a similarity matrix for determining whether the marker group is causal [0009]. However, Heckerman does not explicitly teach equations for representing single nucleotide polymorphisms as a matrix, calculating a similarity matrix, and a linear mixed model as instantly claimed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631      
            
/Lori A. Clow/Primary Examiner, Art Unit 1631